DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10658474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-4, 6-14, and 16-23 are allowed.
Claims 2, 5, and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: Applicants amendments with regard to claims 1, 3-4, 6-14, and 16-23 overcome the prior art of record.  Specifically, regarding claims 1 and 6, the prior art does not show the cyclical thinning of the device layer to diminish over subsequent cycles the thickness removed of the oxidized portion of the device layer.  Regarding claim 6, it is agreed that the prior art does not show the hydrogen chloride etching of the etch stop layer at a greater etch rate which induces tensile stress on the device layer.  Regarding claim 13, the first portion of the insulator has a different net charge than a second portion and is a single dielectric layer with the second portion under the source/drain regions.  These amendments in combination with the formation of these layers described in the remaining limitations of the claim are not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/30/2021Examiner, Art Unit 2897